Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, Claims 1-19 are within the four statutory categories.  Claims 1-5 are drawn to a method, which are within the four statutory categories of processes; Claims 6-19 are drawn to an electronic device, which is within the four statutory categories of machines.

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 6, which is a representative claim for all claims 1-19, addressed below for 101 explanation purposes, recites: An electronic device comprising:
a communication module;
a sensor module;

a memory configured to be electrically connected to the processor,
wherein the memory is controlled to store, when executed, instructions that cause the processor to:
receive a first healthcare program from at least one another electronic device using the communication module,
generate a first schedule including at least one activity based on the received first healthcare program,
provide a notification to a user based on the first schedule,
sense an activity of the user related to a first activity during the at least one activity, using the sensor module,
link, with the first activity, a first item included in an exercise application associated with the first activity, and
reflect, in the first item, activity information of the user related to the first activity acquired using the sensor module.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may suggest exercises based on a particular condition or program convey the exercise to a patient, watch the patient do the exercise, and connect the exercise with a particular therapy regimen. Similarly, the limitation of generate a first schedule including at least one activity based on the received first healthcare program, provide a notification to a user based on the first schedule, sense an activity of the user related to a first activity during the at least one activity link, with the first activity, a first item included in an exercise application associated with the first activity, and reflect, in the first item, activity information of the user related to the first activity, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human “a mental process.”  For instance, a human could generate a first schedule including at least one activity based on the received first healthcare program, provide a notification to a user based on the first schedule, sense an activity of the user related to a first activity during the at least one activity link, with the first activity, a first item included in an exercise application associated with the first activity, and reflect, in the first item, activity information of the user related to the first activity, in their mind. For example, by suggesting exercises based on a particular condition, and connecting the exercise with a particular therapy regimen. 
Dependent Claims 2-5, 7-14, and 16-19 include other limitations, for example Claim 7 recites, “detect at least one of first healthcare program information, session information, and activity information based on the received first healthcare program,” but this only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 6. For example, Claims 2-3, 4-8, 13-14, and 16-17 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 4, 9, and 18 merely recite performing a second iteration of the abstract idea, and only serves to further limit the abstract idea; Claims 5, 10-12, 19 merely recite, storing, transmitting, and receiving data, and only adds extra-solution activity. 

Step 2A of the Alice/Mayo Test - Prong Two
An electronic device comprising:
a communication module;
a sensor module;
a processor configured to be electrically connected to the communication module and the sensor module; and
a memory configured to be electrically connected to the processor,
wherein the memory is controlled to store, when executed, instructions that cause the processor to:
receive a first healthcare program from at least one another electronic device using the communication module,
generate a first schedule including at least one activity based on the received first healthcare program,
provide a notification to a user based on the first schedule,
sense an activity of the user related to a first activity during the at least one activity, using the sensor module,
link, with the first activity, a first item included in an exercise application associated with the first activity, and
reflect, in the first item, activity information of the user related to the first activity acquired using the sensor module.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 
Furthermore, Claims 1-19 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “An electronic device,” “a communication module; a sensor module; a processor configured to be electrically connected to the communication module and the sensor module; and a ee MPEP 2106.05(f).
see, e.g., para. [0050] – [0063] of the present Specification.
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “receive a first healthcare program” which amount to mere data gathering, see MPEP 2106.05(g).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
the recitation of “receive a first healthcare program” which amount to mere data gathering, see MPEP 2106.05(g).
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paras. [0050] – [0063]  of the Specification  (passage cited above) discloses that the additional elements (i.e. the processor, memory, etc.) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing and processing) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare); 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 – similarly, the current invention recites “receive” data. 
Dependent Claims 2-5, 7-14, and 16-19 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “receive” feature of Claims 12, 17; the “transmit” feature of Claims 11, 16), storing and retrieving information in memory (e.g. the “storing” feature of dependent Claims 5, 10), linking the abstract idea to a particular technological environment or field of use (e.g. the “information” feature of dependent Claims 2-3, 7-8, 14, 19); and applying the abstract idea (e.g. the “link” feature of dependent Claims 4, 9, 13, 18).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0301258 to Ram, et al. (“Ram”) in view of U.S. Patent Publication No. 2017/0011210 to Cheong, et al. (“Cheong”).

Regarding claim 1, Ram discloses: 
An operation method of an electronic device, the operation method comprising (Abstract: method and device for customized health programs): 
receiving a first healthcare program from another electronic device (para. [0013], Fig. 2: the system receives a health program at planning engine 212, and according to Fig. 2, the health program is on a device separate from server 219);
generating a first schedule including at least one activity based on the received first healthcare program (para. [0068]: a schedule of activities, including a time for performing activities and descriptions explaining how to perform the activities); 
providing a notification to a user (para. [0072]: nudges and reminders are delivered to a user based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals);
sensing an activity of the user related to a first activity during the at least one activity (para. [0261]: receive sensor data and user activity data from the mobile device, which occurs during a scheduled activity such as walking, see para. 0069);
linking, with the first activity, a first item included in an exercise application associated with the first activity (para. [0069]: linking an item (the user is walking too easily) with an activity, such as walking); and
reflecting, in the first item, activity information of the user related to the first activity (para. [0069]: increasing the difficulty of the activity, such as walking, after determining that the user is walking too easily). 
Ram discloses providing notifications to the user in the form of nudges and reminders as indicated above (para. 0072). However, the method of Ram does not explicitly recite that the reminders are based on the first schedule. Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the first schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness 

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
detecting first healthcare program information (Ram, [0028]: recommendations), session information (Ram, [0028]: coaching interventions), and activity information (Ram, [0028]: goals) based on the received first healthcare program (Ram, [0028]: are all detected as part of the health program).

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
wherein the generating the first schedule comprises generating the first schedule based on the session information and the activity information (Ram, [0068]: content, including the schedule, is tailored to the user, accounting for ability factors such as physical ability and the degree of difficulty).

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
receiving a second healthcare program from the other electronic device (Ram, [0028]: multiple health programs including goals, recommendations and coaching interventions);
generating a second schedule including at least one activity based on the received second healthcare program (Ram, [0028]: the system assess and reassess the user's health to determine the user's progression and/or regression, in order to deliver (which would include a second) focused content, which includes the schedule);
providing a notification to the user (Ram, para. [0072]: nudges and reminders are delivered to a user based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals), 
sensing an activity of the user related to a second activity during the at least one activity (Ram, [0028]: the reassessment of the user's health would include sensing activity, see para. 0213 regarding assessment of exertion); and
linking the second activity with the first item when the second activity overlaps the first activity (Ram, [0028]: the reassessment of the user's health would include linking the activity, such as by comparing a user’s progression over time, see para. 0049).
Ram discloses a second schedule (para. 0028). Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.

Regarding claim 5, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses:
storing first healthcare program progress information including a first healthcare program progress status of the user according to the user activity information and the first schedule (Ram, [0268]: storage device 806 stores a sensor data receiver 802, an analyzer data receiver 804, a user model 806, a planning engine 808, a coaching engine 810, a learning engine 812, and programs and components 814).


An electronic device comprising (Abstract: device for customized health programs): 
a communication module (para. [0055]: a coaching engine 214 sends goals); a sensor module (para. [0060]: system 200 receives sensor data); a processor configured to be electrically connected to the communication module and the sensor module (para. [0268]: a processor 802); and a memory configured to be electrically connected to the processor (para. [0268]: storage device 806 and memory 804),
wherein the memory is controlled to store, when executed, instructions that cause the processor to (para. [0268]: storage device 806 stores programs to be executed by processor 802)
receive a first healthcare program from at least one another electronic device using the communication module (para. [0013], Fig. 2: the system receives a health program at planning engine 212, and according to Fig. 2, the health program is on a device separate from server 219),
generate a first schedule including at least one activity based on the received first healthcare program (para. [0068]: a schedule of activities, including a time for performing activities and descriptions explaining how to perform the activities); 
provide a notification to a user (para. [0072]: nudges and reminders are delivered to a user based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals),
sense an activity of the user related to a first activity during the at least one activity, using the sensor module (para. [0261]: receive sensor data and user activity data from the mobile device, which occurs during a scheduled activity such as walking, see para. 0069),
link, with the first activity, a first item included in an exercise application associated with the first activity (para. [0069]: linking an item (the user is walking too easily) with an activity, such as walking), and
reflect, in the first item, activity information of the user related to the first activity acquired using the sensor module (para. [0069]: increasing the difficulty of the activity, such as walking, after determining that the user is walking too easily).
Ram discloses providing notifications to the user in the form of nudges and reminders as indicated above (para. 0072). However, the method of Ram does not explicitly recite that the reminders are based on the first schedule. Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the first schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the instructions cause the processor to detect at least one of first healthcare program information (Ram, [0028]: recommendations), session information (Ram, [0028]: coaching interventions), and activity information (Ram, [0028]: goals) based on the received first healthcare program (Ram, [0028]: are all detected as part of the health program).

claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the instructions cause the processor to generate the first schedule based on the session information and the activity information (Ram, [0068]: content, including the schedule, is tailored to the user, accounting for ability factors such as physical ability and the degree of difficulty). 

Regarding claim 9, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
receive a second healthcare program from at least one server using the communication module (Ram, [0028]: multiple health programs including goals, recommendations and coaching interventions),
generate a second schedule including at least one activity based on the received second healthcare program (Ram, [0028]: the system assess and reassess the user's health to determine the user's progression and/or regression, in order to deliver (which would include a second) focused content, which includes the schedule),
provide a notification to the user (Ram, para. [0072]: nudges and reminders are delivered to a user based on the daily activities, see also 0074, system 200 can set goals for user and provide hints and tips to the user to achieve the goals),
sense an activity of the user related to a second activity during the at least one activity, using the sensor module (Ram, [0028]: the reassessment of the user's health would include sensing activity, see para. 0213 regarding assessment of exertion), and
link the second activity with the first item when the second activity overlaps the first activity (Ram, [0028]: the reassessment of the user's health would include linking the activity, such as by comparing a user’s progression over time, see para. 0049).
second schedule (para. 0028). Cheong teaches that it is old and well known in the art of healthcare to provide a notification based on the schedule (Cheong, para. [1768]: a notification, such as a vibration, provided a specific time before the scheduled event).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Ram to include that the reminders are based on the first schedule, as taught by Cheong, because both Ram and Cheong are systems for fitness management using personal devices and Cheong teaches that it is beneficial to notify users of upcoming events.

Regarding claim 10, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
wherein the instructions cause the memory to store first healthcare program progress information including a first healthcare program progress status according to the user activity information and the first schedule (Ram, [0268]: storage device 806 stores a sensor data receiver 802, an analyzer data receiver 804, a user model 806, a planning engine 808, a coaching engine 810, a learning engine 812, and programs and components 814).

Regarding claim 11, the combination discloses each of the limitations of claim 10, as discussed above, and further discloses:
wherein the instructions cause the processor to detect feedback of the user associated with the first healthcare program (Ram, [0060]: receiving answers from the user in response to questions), and
transmit at least one of the first healthcare program progress information and the feedback of the user to the other electronic device (Ram, [0061]: the data is transmitted to the learning engine).

claim 12, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the instructions cause the processor to receive a service generated based on the at least one of the first healthcare program progress information and the feedback of the user from the other electronic device (Ram, [0138]: responding to the feedback and other data by with “specific actionable steps” to address a perceived issue).

Regarding claim 13, the combination discloses each of the limitations of claim 6, as discussed above, and further discloses:
wherein the instructions cause the processor to determine whether an item corresponding to the first activity exists in the exercise application (Ram, [0069]: determining that an activity (walking) already exists because it has a previously assigned intensity level),
generate an item corresponding to the activity when the item corresponding to the first activity does not exist in the exercise application (Ram, [0051]: a new item (“add a vegetable”) is added to the activity of “eat more vegetables”), and
link the generated item with the first activity (Ram, [0051]: “add a vegetable” is linked with the activity of eat more vegetables).

Regarding claim 14, the combination discloses each of the limitations of claim 6, as discussed above, and further discloses:
wherein the instructions cause the processor to determine whether the first healthcare program is completed based on first item of the exercise application (Ram, [0101]: an evaluation measure for activity performance, including compliance with an activity, such as completed activities).

claim 15, Ram discloses:
An electronic device comprising: (Abstract: device for customized health programs)
a sensor configured to be functionally connected to the electronic device (para. [0060]: system 200 receives sensor data); and a processor, wherein the processors configured to (para. [0268]: a processor 802) 
receive an input of healthcare program information (para. [0013], Fig. 2: the system receives a health program at planning engine 212), 
determine whether an input of session information is detected (para. [0139]: detecting an input session via messaging in the NUDG application), 
determine whether an activity of a user is detected (para. [0139]: determining if the user is bored) 
generate the session information based on the activity of the user when the activity of the user is detected (para. [0029]: the forecasting unit determines the impact of any changes or proposed changes to the schedule and displays the result on a display device for a practitioner); and
generate a healthcare program based on the healthcare program information and the session information (para. [0068]: a schedule of activities, including a time for performing activities and descriptions explaining how to perform the activities).
Ram discloses determining whether an input of session information is detected (para. 0139). However, Ram does not explicitly recite determine whether an activity of a user is detected when the input of the session information is not detected. Cheong teaches that it is old and well known in the art of healthcare to determine whether an activity of a user is detected when the input of the session information is not detected (Cheong, para. [0471]: automatically (without input) analyzing blood vessel elasticity).
 

Regarding claim 16, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
detecting feedback of the user associated with the first healthcare program (Ram, [0060]: receiving answers from the user in response to questions), and transmitting at least one of the first healthcare program progress information and the feedback of the user to the other electronic device (Ram, [0061]: the data is transmitted to the learning engine).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
receiving a service generated based on the at least one of the first healthcare program progress information and the feedback of the user from the other electronic device (Ram, [0138]: responding to the feedback and other data by with “specific actionable steps” to address a perceived issue).

Regarding claim 18, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
wherein the linking of the first item comprising: determining whether the first item corresponding to the first activity exists in the exercise application (Ram, [0069]: determining that an activity (walking) already exists because it has a previously assigned intensity level);
generating the first item corresponding to the activity when the first item corresponding to the first activity does not exist in the exercise application (Ram, [0051]: a new item (“add a vegetable”) is added to the activity of “eat more vegetables”), and 
linking the generated first item with the first activity (Ram, [0051]: “add a vegetable” is linked with the activity of eat more vegetables).

Regarding claim 19, the combination discloses each of the limitations of claim 1, as discussed above, and further discloses:
determining whether the first healthcare program is completed based on first item of the exercise application (Ram, [0101]: an evaluation measure for activity performance, including compliance with an activity, such as completed activities).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686